EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
	Claim 1 has been amended to remove the redundant and potentially confusing term “of”.



The application has been amended as follows: 
 
In claim 1,
	line 2, after “at least two layers”, “of” has been deleted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or suggest a multilayer polyester comprising: a surface layer A comprising polyester with the recited melting point and the recited amount of modified polyolefin wax, and the recited amount of pigment; and a base layer B comprising polyester with the recited melting point and the recited amount of pigment; wherein layer A and layer B exhibit a difference in melting point of 4 ºC or less, and wherein the term “modified polyolefin wax” refers to a polyolefin wax modified with carboxyl, hydroxyl, and/or ketone functional groups (claim 1) as required by the specification (specification, paragraph [0032]).
	U.S. Patent No. 10,661,537 and JP 2017-030231 fail to specifically disclose (or claim) polyester films with water contact angles of less than 70º and/or containing polyolefin waxes modified with carboxyl, hydroxyl, and/or ketone groups.
	KITGAWA ETA L (US 2020/0172308) fails to specifically disclose polyester films containing the recited amount of wax or the use of polyolefin waxes modified with carboxyl, hydroxyl, and/or ketone groups.
	KAWAI ET AL (US 2020/0338863) and KAWAI ET AL (US 2020/0377274) and YAMANAKA ET AL (US 2008/0261063) fail to specifically disclose polyester films with water contact angles of less than 70º.
	TAKAHASHI ET AL (US 2004/0219316) fail to disclose polyester films containing modified polyolefin wax with carboxyl, hydroxyl, and/or ketone groups

 	JP 2017-030210 fails to disclose polyester films with a surface layer with water contact angles of less than 70º.
 	NAKAGAWA ET AL (US 2016/0009444) fail to disclose multilayer polyester films with a surface layer and base layer and/or a polyester film with a surface layer with specific water contact angles.
	HASEGAWA ET AL (US 6,420,010) and RUNDQUIST ET AL (US 5,667,575) and TAKATSU ET AL (US 2009/0145898) and KOSUGE ET AL (US 6,071,599) and JP 11-348218 and SAKAMOTO ET AL (US 10,589,490) fail to disclose polyester films with specific water contact angle values.
 	The obviousness-type double patenting rejection based on U.S. Patent No. 10,377,111 (IYO ET AL) has been overcome by the Terminal Disclaimer filed 01/19/2021 and accepted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 5, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787